DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the input shaft having an arrangement that is substantially perpendicular to the output shaft from claim 39 (Note: Applicant stated in the Remarks filed on April 5, 2021 that claim 39 was cancelled, but the Applicant did not cancel claim 39) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 23, 24, 37, and 41 are objected to because of the following informalities:
Claim 23 uses the word “it” in multiple locations which is not proper because using the word “it” can lead to ambiguity as to which exact structure the Applicant is referring to.  The Applicant is advised to amend all instances of the word “it” to disclose the exact structure that is being referred to.
Claim 23, line 8, recites “are arranged” which is grammatically incorrect and should be changed to --is arranged--.
Claim 23, line 22, recites “the at least one passage chamber” which should be changed to --the at least one liquid passage chamber-- to maintain consistent claim terminology.
Claim 24, line 1, recites “to claim 22” which should be changed to --to claim 23-- since claim 22 has been cancelled.
Claim 37 uses the word “it” in multiple locations which is not proper because using the word “it” can lead to ambiguity as to which exact structure the Applicant is referring to.  The Applicant is advised to amend all instances of the word “it” to disclose the exact structure that is being referred to.
Claim 37, lines 9-10, recites “said chamber” which should be changed to --said liquid accumulation chamber-- to maintain consistent claim terminology.
Claim 41 uses the word “it” which is not proper because using the word “it” can lead to ambiguity as to which exact structure the Applicant is referring to.  The Applicant is advised to amend all instances of the word “it” to disclose the exact structure that is being referred to.
Claim 41, line 7, recites “said accumulation chamber” which should be changed to --said liquid accumulation chamber-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27, 29, 31, 34-37, 39-42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the second rolling elements" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The Applicant amended 
Claim 37, lines 5-6, recites “a first rolling element” which is indefinite because it is unclear what the difference is between the first rolling element from claim 37 and the first rolling element from claim 23.  How are the two first rolling elements different from each other or related to each other?
Claim 37, line 6, recites “a second rolling element” which is indefinite because it is unclear what the difference is between the second rolling element from claim 37 and the second rolling element from claim 23.  How are the two second rolling elements different from each other or related to each other?
Claim 41, line 4, recites “a first rolling element” which is indefinite because it is unclear what the difference is between the first rolling element from claim 41, the first rolling element from claim 37, and the first rolling element from claim 23.  How are the three first rolling elements different from each other or related to each other?
Claim 41, line 4, recites “a second rolling element” which is indefinite because it is unclear what the difference is between the second rolling element from claim 41, the second rolling element from claim 37, and the second rolling element from claim 23.  How are the three second rolling elements different from each other or related to each other?
Allowable Subject Matter
Claims 23-27, 29, 31, 34-37, 39-42, and 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 23-27, 29, 31, 34-37, 39-42, and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM D ROGERS/Primary Examiner, Art Unit 3656